Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/21 and 7/30/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,754,625 (herein after ‘625 . Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1 of the instant application:
Claim 1 of 16/994,133
A method comprising:
receiving, by a media player device, a digital content package including digital audio-video content;
playing the digital content package by the media player device;

display at least one interactive icon for time selection in video output from the digital audio-video content during the playing;
enable selection of start time values and stop time values from the digital audiovideo content by a user during the playing using the at least one interactive icon;
store a playlist comprising the start time values and the stop time values selected by the user; and
outputting a menu interface enabling the user to select at least one function selected from viewing, editing, deleting or uploading the playlist.

Claim 1 of ‘625 Patent
1.    A method comprising: receiving, by a media player device, a digital content package including digital audio-video content and an executable application;

playing the digital content package by the media player device; executing the application by the media player device in response to a user input to the media player device, thereby causing the media player device to:

display at least one interactive icon for time selection in video output from the digital audio-video content during the playing;

enable selection of start time values and stop time values from the digital audio-video content by a user during the playing using the at least one interactive icon; compile a playlist comprising the start time values and the stop time values selected by the user; and

upload the playlist selected from the digital audio-video content to a server configured to permit generation of video clips including a portion of the digital audio-video content subject to a restriction that total play time of the playlist is not longer than at least one of a specified percentage of the digital audio-video content file or a fixed maximum time.



Similarly, independent claims 12 and 18 are similarly met by claims 10 and 20 of ‘625 Patent. Therefore the independent claims are also anticipated by the ‘625 Patent.
Dependent claims 2-11, 13-17 and 19-20 are similar in scope in claims 2-9, 11-15, and 22-26 of ‘625 Patent and therefore anticipated as well.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,748,578. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1 of the instant application:
Claim 1 of 16/994,133
A method comprising:
receiving, by a media player device, a digital content package including digital audio-video content;

playing the digital content package by the media player device;



display at least one interactive icon for time selection in video output from the digital audio-video content during the playing;
enable selection of start time values and stop time values from the digital audiovideo content by a user during the playing using the at least one interactive icon; store a playlist comprising the start time values and the stop time values selected by the user; and
outputting a menu interface enabling the user to select at least one function selected from viewing, editing, deleting or uploading the playlist.


A method comprising: 

receiving, by a media player device, a digital content package including digital audio-video content and an executable 
application;  

playing the digital content package by the media player device;  
executing the application by the media player device in response to a user 
input to the media player device, thereby causing the media player device to: 


the digital audio-video content during the playing;  

enable selection of start 
time values and stop time values from the digital audio-video content by a user 
during the playing using the at least one interactive icon;  compile a playlist 
comprising the start time values and the stop time values selected by the user;  
and 

upload the playlist selected from the digital audio-video content to a 
server configured to permit generation of video clips including a portion of 
the digital audio-video content subject to one or more restrictions specified 
by a copyright holder of the content, the one or more restrictions comprising a 
restriction that total play time of the playlist is not longer than at least 
one of a specified percentage of the digital audio-video content file or a 
fixed maximum time.


As listed in the table above, the limitations of claim 1 of the instant application are broader and encompassed by the limitations of claim 1 of ‘578 Patent. Therefore, each and every limitation of the instant application is anticipated by claim 1 of ‘578 Patent and therefore rejected.
Similarly, independent claims 12 and 18 are similarly met by claims 11 and 17 of ‘578 Patent. Therefore the independent claims are also anticipated by the ‘578 Patent.
Dependent claims 2-11, 13-17 and 19-20 are similar in scope in claims 2-10, 12-16, 18-22 and 24-28 of ‘578 Patent and therefore anticipated as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. (US 2003/0126599) in view of Logan et al. (US 2006/0280437).
	
	Regarding claim 1, Novak teaches a method comprising:
receiving, by a media player device, a digital content package including digital audio-video content (paragraph 73 teaches a package in the form of DVD, or downloadable content from a server/broadcast medium);
playing the digital content package by the media player device (Figs. 5, 9-10 and paragraph 73 teaches wherein the digital content package is played by the device to allow the user to interact with points of interest to generate a list of bookmarks);
display at least one interactive icon for time selection in video output from the digital audio-video content during the playing (Figs. 5 and 9-10 teaches displaying interactive icons over the video output during the playing);
enable selection of start time values and stop time values from the digital audio-video content by a user during the playing using the at least one interactive icon (Figs. 5 
store a playlist comprising the start time values and the stop time values selected by the user (paragraphs 115-120 and Figs. 9-12 teaches wherein a list of start time and stop time values instructed by a user is generated/complied and stored on the device); and
	outputting a menu interface enabling the user to select a function selected for uploading the playlist (Novak partially teaches the claimed in Figs. 5 and 9-11 teaches displaying a menu interface, which at least teaches the user the ability to see a menu allowing the user to view, edit and delete and transmit the playlist).
	However, while Novak teaches the ability to display a user menu interface for all the actions listed above, fails to explicitly teach the feature for uploading the playlist defined by the user to a system-determined network address for a playlist server.
	In an analogous art, Logan teaches in paragraphs 37 and 44 of a DVD application based system that allows the user to receive video on a DVD, and for the user to edit the playlist of the content on the DVD and allows for uploading the playlist data to a centralized server to allow other owners of a compatible metadata enabled DVD player. This interpretation is in line with the applicant’s specification in page 9, lines 11 et sec. wherein the user doesn’t enter an address but the system decides the destination address for the playlist upload.

Regarding claims 2 and 13, Novak teaches the claimed wherein the digital content package includes an application, and the method further comprises executing the application by the media player device in response to a user input, causing the media player device to record the start time values in response to user selections of a start one of the at least one interactive icon and record the stop time values in response to user selections of a stop one of the at least one interactive icon (Figs. 5 and 9-10 and paragraphs 113-115 teaches displaying interactive icons over the video output during the playing. Interactive icons include start time and stop time value buttons (904 and 908) from the video content to be used to generate a list of bookmarks).
Regarding claims 6 and 15, Novak teaches the claimed further comprising retrieving a selected playlist from one or more stored playlists, in response to user selection input (Fig. 8, steps 810-816 teaches wherein the device retrieves playlist from stored playlists).
Regarding claim 7, Novak and Logan teaches the claimed wherein the menu interface further comprises a function for editing comprising at least one of enabling the user to add or delete scenes to/from the playlist, change the length of a scene in the playlist, or select and attach a soundtrack to replace or supplement a soundtrack accompanying the scene (The limitation being presented in the alternative language, Novak in Figs. 5 and 9-10 and paragraphs 113-115 teaches displaying interactive icons 
Regarding claim 12, the same rejection as claim 1 applies and furthermore, Novak teaches a media player device comprising a processor coupled to a memory, the memory holding a digital content package (Figs. 3, 6 and 7 teaches a processor and memory device storing software to perform the application (see paragraphs 35 and 98-99)).



Claims 3, 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. (US 2003/0126599) in view of Logan et al. (US 2006/0280437) and further in view of Iwamoto et al. (US 2006/0140091). 
Regarding claim 3, Novak in the proposed combination with Logan above teaches the claimed as discussed in claim 2 above, however fails, but Iwamoto teaches the claimed wherein the executing is performed in response receiving menu selection input via a user interface indicating selection of the application by a user (Fig. 13 teaches wherein a user selection is made for one of the titles. As discussed above a title has the ability for an application to be running along with the audio-video playback). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Iwamoto into the system of Novak and Logan because said incorporation allows for the benefit of improving the user friendliness of the system by displaying various options for user selection. 
Regarding claim 10, Novak in the proposed combination with Logan above teaches partially teaches the source of the audiovideo being a disc (Novak: Figs. 2-4 and paragraph 73 teaches a disc 408 as a source), however fails to explicitly teach, however, Iwamoto teaches the claimed wherein receiving the digital content package comprises reading the digital content package from a disc player (Iwamoto: Figs. 1, 2, 32-37 teaches a portable disc medium that has audio-video content files and applications embedded which allows for playback and output of audio-video content). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Iwamoto into the system of Novak and Logan because said incorporation allows for the benefit of improving the user friendliness of the system by displaying various options for user selection. 
Regarding claims 11 and 17, Novak in the proposed combination with Logan above partially teaches the source of the audio-video being a disc (Novak: paragraph 73 teaches wherein the content is received from a disc player or from a server), however fails to explicitly teach, however, Iwamoto teaches the claimed wherein receiving the digital content package comprises receiving the digital content package in a streaming format from a computer network (Iwamoto: Figs. 1, 2, 32-37 teaches a portable disc medium that has audio-video content files and applications embedded which allows for playback and output of audio-video content).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Iwamoto into the system of Novak and Logan because said incorporation allows for the benefit of improving the user friendliness of the system by displaying various options for user selection. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. (US 2003/0126599) in view of Logan et al. (US 2006/0280437) further in view of Kito (US 2006/0294201) and further in view of Klein, JR et al. (US 2007/0073725).
Regarding claims 5 and 14 , Novak in the proposed combination with Logan above teaches the claimed as discussed in claim 1 above, however fails to, but Kito teaches the claimed further comprising transmitting the playlist with an identifier for the digital audio-video content from the media player device to the playlist server (Paragraphs 105-106 teaches a viewable playlist (includes newly viewable images of the newly generated playlist) that shows the newly generated playlist to be sent along with View Right Information (paragraphs 107-109) to the Playlist Composition Server 100), however fails to teach wherein the transmitting of the playlist is “in association with a user account identifier”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Kito such that Novak’s list (in its proposed combination with Logan) of bookmarks are shared to a server (in addition to Novak’s ability to share it directly with a user) and because said incorporation allows for the benefit of allowing users to access content not originally available to them (Kito: paragraph 82).
However, Kito (in the proposed combination) fails to teach, however, in an analogous art, Klein JR. teaches the claimed “in association with a user account 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Klein JR. into the proposed combination of Novak, Logan and Kito because said incorporation allows for the benefit of improving tracking works/playlists created by a particular user.

Claims 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. (US 2003/0126599) in view of Logan et al. (US 2006/0280437) and further in view of Kito et al. (US 2006/0294201).
Regarding claims 8 and 16, Novak in the proposed combination with Logan above as discussed in claim 1 above teaches the ability to share a playlist, however fails to explicitly teach the sampling aspect while generating a second copy of the playlist. 
Kito teaches the claimed further comprising generating an audio-video content file distinct from the digital audio-video content at least in part by sampling the digital audio-video content based on the playlist (Paragraphs 102-106 teaches the ability to generate a new content file based on a newly composed playlist). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Kito such that Novak’s list (in its proposed combination with Logan) of bookmarks are shared to a server (in addition to Novak’s ability to share it directly with a user) and because said incorporation allows for 
Regarding claim 9, Novak in the proposed combination with Logan above teaches the claimed further comprising modifying the audio-video content file in response to user input by at least one of: adding a voice-over soundtrack via microphone input, adding icons, graphics, or clip art, or adding text (Novak in Figs. 5, 9-10 teaches wherein based on user input, the application adds graphics to the output of the video based on modifications made to the playback or based on selecting beginning and end points for bookmark generation), or clip art, or adding text.
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kito et al. (US 2006/0294201) in view of Novak (US 2003/0126599).
Regarding claim 18, Kito teaches a method comprising:
receiving, by at least one server (Figs. 1 and 10 teaches a Playlist Composition Server 100), a playlist and an identifier for audio-video content from a remote player device (paragraphs 108-109 teaches that the Playlist Composition Server 100 teaches receiving of a playlist from a Video View Terminal 200 (meets claimed “remote player device”)), wherein the playlist comprises a list of time values from a timeline of the audio-video content indicating a sampling sequence selected at the remote player device in response to input from a user via an input device (paragraphs 51-53 and 107 and Figs. 6, 8, 12 and 13 teaches of playlist that includes a list of times corresponding to at least one digital audio-video content files generating a sequence of sampled clips. 
enabling, by the at least one server, generation of one or more audio-video clips based on the playlist including a portion of the audio-video content in response to user input (paragraphs 110-123 teaches that the playlist from the Playlist Composition Server 100 is published to users that connect using the Video View Terminal 200 for playback of the sequence of clips associated with the playlist. Fig. 10 and paragraph 105 teaches a playlist memory 112 that stores the playlist (which includes the content identification information) 
Kito fails to teach, however Novak teaches the following: 
subject to a restriction that each receiving node must be an authorized licensee of the audio-video content from which the playlist was generated (paragraphs 91 and 125-126 specifically teaches “a copy of the media program is accessed 1412 at the playback device 404 from a source other than the editing device” and thereafter “using the received bookmarks 406, the personalized edition 912 of the media program is presented" and that "the user need only supply the correct DVD and load the appropriate set of bookmarks 406 in order to watch the personalized edition”. Therefore it is clear in Novak that while Kito allows for generating playlists which includes bookmarks to be shared between users having the same content, Novak clearly teaches wherein the same content has to be playing on another user's system in order for the bookmarks (and the corresponding video portions) to be played. The bookmarks having been generated based on the same portable disc medium (Fig. 4 and paragraph 95 teaches wherein both the creator/editor and the other user have to have a copy of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Novak into the system of Kito because said incorporation allows for the benefit of preserving copyright protection (Novak: Paragraph 126).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kito et al. (US 2006/0294201) in view of Novak (US 2003/0126599), further in view of Anderson (US 2008/0288890) and further in view of Gappa et al. (US 2008/0060084).
Regarding claim 20, the proposed combination of Kito and Novak fails, but Anderson teaches the claimed further comprising at least one of: 
serving an interface from the at least one server enabling uploading of additional audio or video data to the at least one server, and storing the additional audio or video data in association with the playlist for use in generating an audio-video file including content from the digital audio-video content and the additional audio or video data (Anderson teaches in Figs. 2, 3, 5 and paragraphs 34, 36, 37, 46-47, 55 and 56 of the server to generate a second audio-video file that is uploaded by the client and further stored on the server/database. The uploaded file is associated with a specific playlist).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Anderson into Kito such that Kito’s server (in the proposed combination of Kito and Novak) is also afforded the additional 
However, the proposed combination of Kito, Novak and Anderson fails, but Gappa teaches:
determining whether the audio-video file complies with the one or more restrictions further comprising a restriction limiting video resolution to no greater than a defined maximum (abstract and paragraph 47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Gappa into the proposed combination of Kito, Novak and Anderson because such incorporation allows for the benefit of establishing certain restrictions according to the desires of the creator or publisher (Gappa: paragraph 47).
Allowable Subject Matter
Claims 4 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While close prior arts, like Kato (US 2003/0175013), Kuroda (US 2002/0129254) and Noguchi (US 2008/0292286) teach that portions of the video program stored on a disc (e.g. DVD) is restricted for the purposes of making further copies, the claim requires “wherein the enabling generation is further subject to a restriction that total play time of the playlist is not longer than at least one of a specified percentage of the digital audio-video content file or a fixed maximum time”. A “specified percentage” or a “fixed maximum time” is different from merely restricting portions of a video program to be 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481